Citation Nr: 0528177	
Decision Date: 10/19/05    Archive Date: 11/01/05

DOCKET NO.  97-30 002	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial compensable disability rating 
for a right shoulder disability.

2.  Entitlement to an initial compensable disability rating 
for sinusitis.

3.  Entitlement to an initial compensable disability rating 
for lumbosacral strain.

4.  Entitlement to an initial disability rating in excess of 
30 percent for adjustment disorder with depression.

5.  Entitlement to an initial disability rating in excess of 
10 percent for hiatal hernia with mid-esophageal 
diverticulum.

6.  Entitlement to an initial disability rating in excess of 
10 percent for multinodular goiter with subclinical 
hypothyroidism.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Jonathan E. Taylor, Counsel


INTRODUCTION

The veteran served on active duty from June 1976 to June 
1996.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a September 1996 rating decision of the 
St. Petersburg, Florida, Department of Veterans Affairs (VA) 
Regional Office (RO), which granted the veteran's claims of 
entitlement to service connection for a right shoulder 
disability, lumbosacral strain, adjustment disorder with 
depression, hiatal hernia, multinodular goiter with 
subclinical hypothyroidism, and sinusitis.  The veteran 
appealed for higher ratings for these conditions.

It is noted that, by a November 1997 rating decision, the 
veteran was awarded an increased evaluation for her service-
connected adjustment disorder with depression, from zero to 
30 percent disabling, and an increased evaluation for her 
service-connected hiatal hernia, from zero to 10 percent 
disabling.  Because she continues to disagree with the 
current ratings assigned, the claims of increased ratings 
above 30 and 10 percent for the respective disabilities 
remain at issue on appeal.  See AB v. Brown, 6 Vet. App. 35 
(1993) (a claim remains in controversy where less than the 
maximum available benefits is awarded).  The increased 
evaluations were effective from July 1, 1996, the day after 
the veteran separated from service.

The Board notes that at a January 2005 VA nose, sinus, 
larynx, and pharynx examination, examination of the veteran's 
nose revealed deviated septum with 60 percent obstruction of 
the right airway and 50 percent obstruction of the left 
airway.  The issue of entitlement to an increased evaluation 
for the veteran's service-connected deviated nasal septum is 
referred to the RO for appropriate action.  See 38 C.F.R. 
§ 4.97, Diagnostic Code 6502 (2005) (providing a 10 percent 
disability rating for deviation of the nasal septum with 50 
percent obstruction of the nasal passage on both sides).

Additionally, in its August 2005 informal hearing 
presentation, the veteran's representative raised a claim of 
entitlement to a total rating for compensation purposes based 
on individual unemployability.  This issue is referred to the 
RO for appropriate development.


REMAND

Because this appeal is from the initial ratings assigned to 
disabilities upon awarding service connection, the entire 
body of evidence is for equal consideration.  Consistent with 
the facts found, the rating may be higher or lower for 
segments of the time under review on appeal, i.e., the rating 
may be "staged."  Fenderson v. West, 12 Vet. App. 119 
(1999); cf. Francisco v. Brown, 7 Vet. App. 55, 58 (1994) 
(where an increased rating is at issue, the present level of 
the disability is the primary concern).  VA medical records 
for treatment of the veteran were obtained for the period 
from January 2003 to September 2003; however, these records 
are only for treatment at VA facilities in Pensacola, 
Florida, and Gainesville, Florida, and indicate that the 
veteran has received additional treatment from VA at other 
facilities for her service-connected disabilities.  VA 
records are considered part of the record on appeal since 
they are within VA's constructive possession, and these 
records must be considered in deciding the veteran's claims.  
See Bell v. Derwinski, 2 Vet. App. 611, 613 (1992); see also 
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2005).  
Complete records of VA treatment of the veteran should be 
obtained.

In its August 2005 informal hearing presentation, the 
veteran's representative points out that in the report of a 
January 2005 VA nose, sinus, larynx, and pharynx examination, 
the examiner did not review the veteran's claims file and 
failed to adequately depict the veteran's symptoms, including 
the frequency of sinusitis-related episodes.  The report of 
VA examination of the veteran's right shoulder in January 
2005 does not adequately depict the effects of pain, fatigue, 
weakness, or lack of endurance following repetitive use or 
during flare-ups on range of motion.  See DeLuca v. Brown, 8 
Vet. App. 202 (1995); see also 38 C.F.R. §§ 4.40, 4.45, 4.55, 
4.59 (2005).  Where the record does not adequately reveal the 
current state of the claimant's disability, the fulfillment 
of the statutory duty to assist requires a thorough and 
contemporaneous medical examination.  Suttman v. Brown, 5 
Vet. App. 127, 138 (1993); Green (Victor) v. Derwinski, 1 
Vet. App. 121, 124 (1991).  The veteran should be provided 
current, complete VA examinations.

Accordingly, this appeal is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, D.C.  VA will 
notify the veteran if further action is required on her part.

1.  Obtain VA records of treatment of the 
veteran at the VA medical centers in 
Martinsburg, West Virginia, and Memphis, 
Tennessee, from October 1998 to January 
2003 and the VA outpatient clinic in 
Pensacola, Florida, and the Gainesville, 
Florida, VA medical center, both from 
September 2003 to the present.  All 
records maintained are to be requested, 
to include those maintained in paper form 
and those maintained electronically 
(e.g., in computer files) or on 
microfiche.  Associate all records and 
responses with the claims file.

2.  Provide a VA nose, sinus, larynx, and 
pharynx examination to the veteran to 
evaluate the severity of her service-
connected sinusitis.

The claims folder, including the report 
of a January 1997 VA nose and throat 
examination and the reports of VA nose, 
sinus, larynx, and pharynx examinations 
in April 1998 and January 2005, should be 
made available to the examiner for review 
before the examination.  The examiner is 
requested to state in the examination 
report that the claims folder has been 
reviewed.  All relevant inquiries on the 
examination worksheet must be completed.

3.  Provide a VA spine examination to the 
veteran to evaluate the severity of her 
service-connected lumbosacral strain.

The claims folder, including the report 
of a January 1997 VA spine examination, 
the report of an April 1998 VA nose, 
sinus, larynx, and pharynx examination 
(which included examination of the 
veteran's spine), and the report of a 
January 2005 VA joints examination (which 
included examination of the veteran's 
spine), should be made available to the 
examiner for review before the 
examination.  The examiner is requested 
to state in the examination report that 
the claims folder has been reviewed.  All 
relevant inquiries on the examination 
worksheet must be completed.  (The 
examiner should address specifically the 
presence or absence of muscle spasm.)  X-
rays and/or other diagnostic studies 
should be done, as deemed appropriate by 
the examiner.

4.  Provide a VA joints examination to 
the veteran to evaluate the severity of 
her service-connected right shoulder 
disability.  The claims folder, including 
the report of an April 1998 VA nose, 
sinus, larynx, and pharynx examination 
(which included examination of the 
veteran's right shoulder) and the report 
of a January 2005 VA joints examination, 
should be made available to the examiner 
for review before the examination.  The 
examiner is requested to state in the 
examination report that the claims folder 
has been reviewed.  All relevant 
inquiries on the examination worksheet 
must be completed.  X-rays and/or other 
diagnostic studies should be done, as 
deemed appropriate by the examiner.

(The report of the January 2005 VA joints 
examination did not address the worksheet 
inquiries regarding the passive and 
active ranges of motion and at what point 
in the range of motion pain begins and 
ends.)

5.  Provide a VA thyroid and parathyroid 
diseases examination to the veteran to 
evaluate the severity of her service-
connected multinodular goiter with 
subclinical hypothyroidism.

The claims folder, including the report 
of a January 1997 VA hypothyroidism 
examination, the report of an April 1998 
VA nose, sinus, larynx, and pharynx 
examination (which included examination 
of the veteran's thyroid), and the report 
of a January 2005 VA joints examination 
(which included examination of the 
veteran's thyroid), should be made 
available to the examiner for review 
before the examination.  The examiner is 
requested to state in the examination 
report that the claims folder has been 
reviewed.  All relevant inquiries on the 
examination worksheet must be completed.  
Thyroid function tests, thyroid scan, 
and/or other diagnostic studies should be 
done, as deemed appropriate by the 
examiner.

As background, the Board notes that the 
veteran's service-connected disabilities 
include hiatal hernia and adjustment 
disorder with depression.  The examiner 
should note specifically whether the 
veteran's has gastrointestinal symptoms 
or symptoms of depression that are 
attributable to her service-connected 
thyroid disability rather than either of 
these other two disabilities.

6.  Provide a VA esophagus and hiatal 
hernia examination to the veteran to 
evaluate the severity of her service-
connected hiatal hernia with mid-
esophageal diverticulum.

The claims folder, including the report 
of a January 1997 VA alimentary 
appendages examination, the report of an 
April 1998 VA esophagus and hiatal hernia 
examination, and the report of a January 
2005 VA joints examination (which 
included examination of the veteran's 
gastrointestinal system), should be made 
available to the examiner for review 
before the examination.  The examiner is 
requested to state in the examination 
report that the claims folder has been 
reviewed.  All relevant inquiries on the 
examination worksheet must be completed.

7.  After the development requested above 
has been completed to the extent 
possible, review the record again.  If 
any benefit sought on appeal remains 
denied, furnish a supplemental statement 
of the case to the veteran and her 
representative and give them the 
opportunity to respond thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 
38 U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	MARJORIE A. AUER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).
 
 
 
 


